     Case 1:18-cr-00220-NONE-SKO Document 86 Filed 02/18/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      DANIEL DELGADO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00220-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13     vs.
14     DANIEL DELGADO,                              Date: March 18, 2021
                                                    Time: 10:00 a.m.
15                     Defendant.                   Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, and Assistant
20    Federal Defender Reed Grantham, counsel for defendant Daniel Delgado, that the sentencing
21    hearing currently scheduled for February 26, 2021, at 10:30 a.m. may be continued to March 18,
22    2021, at 10:00 a.m.
23           On December 16, 2019, Mr. Delgado entered a plea of guilty to Count 1 of the
24    Indictment. See Dkt. #44. On February 7, 2020, Probation filed its initial Presentence
25    Investigation Report (“PSR”) in this case. See Dkt. #60. On October 2, 2020, Mr. Delgado
26    submitted his informal objections to the PSR. See Dkt. #75-1. On February 12, 2021, Mr.
27    Delgado filed his formal objections to the PSR. See Dkt. #84. The matter is currently set for
28    sentencing on February 26, 2021, at 10:30 a.m. See Dkt. #78. The parties have now had an
     Case 1:18-cr-00220-NONE-SKO Document 86 Filed 02/18/21 Page 2 of 3


 1    opportunity to discuss the issue referenced in the previous stipulation to continue. However, Mr.
 2    Delgado has recently been in quarantine at the Fresno County Jail and undersigned counsel has
 3    been unable to have an attorney-client privileged video call with him to discuss sentencing.
 4            On February 9, 2021, undersigned counsel was informed that Mr. Delgado was no longer
 5    in quarantine. As a result, undersigned counsel set up an attorney-client privileged video call to
 6    discuss matters relevant to sentencing with Mr. Delgado on February 17, 2021. However, on
 7    February 17, 2021, shortly before the previously scheduled attorney-client video call,
 8    undersigned counsel was informed that Mr. Delgado was once again under quarantine and could
 9    not be made available for a video call. When asked how long Mr. Delgado would once again be
10    under quarantine, undersigned counsel was told it could be up to 14 days. Undersigned counsel
11    will attempt to set up an attorney-client video call with Mr. Delgado as soon as he is able to be
12    made available for such a call. Accordingly, a continuance is needed so that undersigned counsel
13    can have a meaningful conversation with Mr. Delgado regarding matters relevant to sentencing.
14            The requested continuance is made with the intention of conserving time and resources
15    for both the parties and the Court. The government is in agreement with this request and the
16    requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
17    exclusion of time is necessary.
18                                                  Respectfully submitted,
19                                                  McGREGOR W. SCOTT
                                                    United States Attorney
20
21    Date: February 18, 2021                       /s/ Angela Scott
                                                    ANGELA SCOTT
22                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
23
24                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
25
26    Date: February 18, 2021                       /s/ Reed Grantham
                                                    REED GRANTHAM
27                                                  Assistant Federal Defender
                                                    Attorney for Defendant
28                                                  DANIEL DELGADO

      Delgado – Stipulation
      and Proposed Order
                                                       2
     Case 1:18-cr-00220-NONE-SKO Document 86 Filed 02/18/21 Page 3 of 3


 1                                              ORDER
 2            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
 3    set for Friday, February 26, 2021, at 10:30 a.m. be continued to Thursday, March 18, 2021, at
 4    10:00 a.m.
 5
      IT IS SO ORDERED.
 6
 7
          Dated:      February 18, 2021
                                                         UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Delgado – Stipulation
      and Proposed Order
                                                     3
